November 5, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                 MARCUS LEANDREW SMALLEY, Appellant

NO. 14-12-00785-CR                       V.
NO. 14-12-00786-CR

                       THE STATE OF TEXAS, Appellee


                     ________________________________

     These causes were heard on the transcript of the record of the court below.
Having considered the record, this Court holds that there was no error in the
judgments. The Court orders the judgments AFFIRMED.

      We further order this decision certified below for observance.